Order entered January 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00260-CR

                             GARY DON JENNINGS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F10-71278-K

                                           ORDER
       The Court REINSTATES this appeal.

       On October 9, 2013, we ordered the trial court to make findings regarding whether the

hearing recorded by court reporter Akilah Welborn could be filed. We ADOPT the findings

that: (1) Akilah Welborn recorded the January 22, 2013 adjudication hearing; (2) appellant’s

counsel sent Ms. Welborn a request for that record; and (3) the notes are available and can be

transcribed. Because Ms. Welborn has not yet tendered the record to this Court, we DO NOT

ADOPT the finding that the record would be filed by December 27, 2013.

       We ORDER court reporter Akilah Welborn to file, by JANUARY 21, 2014, the

reporter’s record of the January 22, 2013 adjudication hearing. Because the record is already ten
months overdue, we further ORDER that Akilah Welborn not sit as a court reporter until she has

filed the reporter’s record of the January 22, 2013 adjudication hearing.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; the Dallas

County Auditor’s Office, and to counsel for all parties.

       We ORDER the Clerk to send a copy of this order, by first-class mail, to Akilah

Welborn, 6909 Westside Place, Sachse, Texas 75048.


                                                     /s/     DAVID EVANS
                                                             JUSTICE